 

Exhibit 10.14

 

December 19, 2002

Joseph Formichelli

11 Sierra Vista

Laguna Niguel, CA 92677

 

Dear Joe;

 

As we’ve discussed over the past few weeks, our aim is to deliver the best
products, the best service and the best value in the technology industry. To
that end, we are building a world class executive team that will drive our
vision of improving the quality of life through technology. We are excited about
what you can bring to our company. Therefore, we are pleased to extend to you
the following offer of employment:

 

·   Position: Executive Vice President, Operations reporting to Ted Waitt, Chief
Executive Officer & Chairman, with an employment start date to be mutually
agreed upon. In this position you will be an employee of Gateway Inc., a Gateway
company.

 

·   Salary and Bonus: Base salary of $500,000 per year, payable semi-monthly.
You will be eligible for participation in the GR2 (Get Results, Get Rewards)
incentive plan with a quarterly bonus targeted at 100% of base salary, based on
achievement of company objectives and individual performance. Your bonus target
will be prorated during your first quarter of employment and will be paid in
accordance with the terms of the Plan.

 

·   Initial Options: You will be given an initial stock option grant of 500,000
shares of Gateway common stock as of your start date. The option price will be
the closing price of the stock on your employment start date. Your stock options
have a 10-year life and will vest 25% per year from the date granted.

 

·   Stock Option Plan: You also will be eligible for additional stock options in
accordance with the terms of Gateway’s long-term Incentive Equity Plan. The
number of shares granted is at the discretion of the Compensation Committee of
the Board of Directors.

 

·   Change of Control: In the event of change of control, standard change of
control and severance package would be provided as stated in the Change of
Control compensation plan.

 

·   Vacation: You will receive 4 weeks of paid vacation each year.

 

·   Health and Medical Benefits: You are eligible on your date of hire, to
participate in the following Gateway group plans, in accordance with the terms
of each respective plan: health, dental, vision, life insurance and Section 125
Flexible Spending Accounts (medical and dependent care spending accounts).
Please refer to the “Annual Enrollment Guide” for additional information.



--------------------------------------------------------------------------------

 

·   401(k) Investment Plan: You are eligible to participate in Gateway’s 401(k)
plan, beginning the first day of your employment with Gateway. You will receive
an enrollment kit in the mail from Wells Fargo with enrollment instructions and
plan highlights.

 

·   Termination: If your employment is terminated for reasons other than cause
you will receive separation/transition assistance according to the following
schedule: during your first year of employment, 1 year of base salary will be
provided; during your second year of employment, 6 months of base salary will be
provided; during your third year of employment, 3 months of base salary will be
provided; If you are terminated after completing three years of employment, you
will not be eligible for separation/transition assistance.

 

This employment offer is contingent upon successfully completing a Gateway
employment application, executive assessment, passing Gateway’s pre-employment
substance abuse screening and background check, signing Gateway’s Non-Compete,
Non-Disclosure, and Intellectual Property agreement, signing Non-Harassment
Policy and completing an I-9 form, which establishes identity and employment
eligibility, as well as other documents which will be provided on your first day
of employment.

 

Joe, we are excited that you are becoming a member of the Gateway senior
leadership team and look forward to working with you. Please sign and date this
letter on the line provided, keep a copy for your files, and return the original
to me at your earliest convenience. In the interim, if you have any questions or
if we can be of any assistance to you, please don’t hesitate to call me.

 

Sincerely,

 

John Heubusch

Senior Vice President, Strategy & Planning

Acting Senior Vice President, Human Resources

 

Enclosure

 

Accepted:

/s/Joseph Formichelli

 

12/19/02

--------------------------------------------------------------------------------

NAME

 

Date

 

This offer will expire ten days from the date of this letter and does not
constitute an express or implied contract of employment. At Gateway, employment
is at-will. This means that you can terminate your employment at any time and
for any reason and that the company reserves the right to terminate your
employment on the same basis, with or without cause.

 

2